--------------------------------------------------------------------------------

Exhibit 10.1


INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of ___, 200_, is made by and between
Versar, Inc., a Delaware corporation (the “Corporation”) and [name], a
[director/officer] of the Corporation (the “Indemnitee”).


RECITALS


A.          The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors or
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, the exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers and plaintiffs often seek damages in such large amounts
and the costs of litigation may be so enormous (whether or not the case is
meritorious), that the defense and/or settlement of such litigation is beyond
the personal resources of directors and officers;
 
B.          The Corporation, after reasonable investigation, has determined that
the liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected and believes that the interests of the
Corporation and its stockholders would best be served by a combination of such
insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;
 
C.           The Corporation’s Certificate of Incorporation requires the
Corporation to indemnify its directors and officers to the fullest extent
permitted by the Delaware General Corporation Law (the “DGCL”), but provides
that the indemnification provisions set forth therein are not exclusive, and
contemplates that contracts may be entered into between the Corporation and its
directors and officers with respect to indemnification;
 
D.          Section 145 of the DGCL (“Section 145”) empowers the Corporation to
indemnify its officers, directors, employees and agents and persons who serve,
at the request of the Corporation, as the directors, officers, employees or
agents of other corporations or enterprises, by agreement and expressly provides
that the indemnification provided by Section 145 is not exclusive;
 
E.           Section 102(b)(7) of the DGCL allows a corporation to include in
its certificate of incorporation a provision limiting or eliminating the
personal liability of a director for monetary damages in respect of claims by
stockholders and corporations for breach of certain fiduciary duties, and the
Corporation has so provided in its Certificate of Incorporation that each
Director shall be exculpated from such liability to the extent permitted by the
DGCL;
 
F.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders;
 
G.          The Corporation desires and has requested Indemnitee to serve or
continue to serve as a director or officer of the Corporation free from undue
concern for unwarranted claims for damages arising out of or related to such
services to the Corporation; and
 
 
 

--------------------------------------------------------------------------------

 
 
H.          Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
is furnished the indemnity provided for herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


Section 1. Generally.


To the fullest extent permitted by the laws of the State of Delaware:


(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit, proceeding or any alternative dispute resolution process, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Corporation, except to the extent set forth in Section 1(c)
below), by reason of the fact that Indemnitee is or was or has agreed to serve
at the request of the Corporation as a director, officer, employee or agent of
the Corporation, or while serving as a director or officer of the Corporation,
is or was serving or has agreed to serve at the request of the Corporation as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, partner or manager or similar capacity) of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in such
capacity.  For the avoidance of doubt, the foregoing indemnification obligation
includes, without limitation, claims for monetary damages against Indemnitee in
respect of an alleged breach of fiduciary duties, to the fullest extent
permitted under Section 102(b)(7) of the DGCL as in existence on the date
hereof.


(b) The indemnification provided by this Section 1 shall be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by the Corporation, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such action, suit,
proceeding, or alternative dispute resolution and any appeal therefrom, but
shall only be provided if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action, suit or proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.


(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.


Section 2. Successful Defense; Partial Indemnification.


(a) To the extent that Indemnitee has been successful on the merits or otherwise
in defense of any action, suit, proceeding or alternative dispute resolution
process referred to in Section 1 hereof or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred in connection therewith. For
purposes of  this Agreement and without limiting the foregoing, if any action,
suit or proceeding is disposed of or alternative dispute is resolved, on the
merits or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Corporation, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not act in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee shall be considered for the purposes hereof to
have been wholly successful with respect thereto.


(b) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement to which Indemnitee is entitled.


Section 3. Determination That Indemnification Is Proper.


(a) Any indemnification hereunder shall (unless otherwise ordered by a court) be
made by the Corporation unless a determination is made that indemnification of
such person is not proper in the circumstances because he or she has not met the
applicable standard of conduct set forth in Section 1(b) hereof. Any such
determination shall be made (i) by a majority vote of the directors who are not
parties to the action, suit, proceeding or alternative dispute in question
(“disinterested directors”), even if less than a quorum, (ii) by a committee of
disinterested directors designated by majority vote of disinterested directors,
even if less than a quorum, (iii) by a majority vote of a quorum of the
outstanding shares of stock of all classes entitled to vote on the matter,
voting as a single class, which quorum shall consist of stockholders who are not
at that time parties to the action, suit, proceeding or alternative dispute in
question, (iv) by independent legal counsel meeting the standards of
independence set forth in Section 3(b) and, except to the extent set forth in
Section 3(b) below, chosen by the Corporation, or (v) by a court of competent
jurisdiction (any such determining body, the “Reviewing Party”).  If there has
not been a Change in Control, the Reviewing Party shall be selected by the Board
of Directors of the Corporation, and if there has been a Change in Control,
other than a Change in Control which has been approved by a majority of the
Corporation’s Board of Directors who are directors immediately prior to such
Change in Control, the Reviewing Party shall be the special independent counsel
referred to in Section 3(b) below.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) The Corporation agrees that if there is a Change in Control in the
Corporation, other than a Change in Control which has been approved by a
majority of the Corporation’s Board of Directors who were directors immediately
prior to such Change in Control, then with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnification under this
Agreement or any other agreement or under applicable law or the Corporation’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
similar indemnification, the Corporation shall submit any determination as to
Indemnitee’s right to indemnification under Section 3(a) only to special
independent counsel selected by the Indemnitee and approved by the Corporation,
which approval shall not be unreasonably withheld.  Such special independent
counsel shall not have otherwise performed services for the Corporation or the
Indemnitee, other than in connection with such matters, within the last five
years.  Such independent counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or the Indemnitee in
an action to determine the Indemnitee’s rights under this Agreement.  Such
counsel, among other things, shall render its written opinion to the Corporation
and the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law and this Agreement.  The
Corporation agrees to pay the reasonable fees of the special independent counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of  or relating to this Agreement or the engagement of such special
independent counsel pursuant to this Agreement.


Section 4. Advance Payment of Expenses; Notification and Defense of Claim
Repayment.


(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
threatened or pending civil, criminal, administrative or investigative action,
suit, proceeding or alternative dispute resolution process, or in connection
with an enforcement action pursuant to Section 5(b), shall be paid by the
Corporation in advance of the final disposition of such matter within thirty
(30) days after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) a
confirmation of Indemnitee’s obligation to repay such amount or amounts to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Corporation as authorized by this Agreement or
otherwise as set forth in Section 4(e) of this Agreement.  Such undertaking
shall be accepted without reference to the financial ability of Indemnitee to
make such repayment. Advances shall be unsecured and interest-free.


(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit, proceeding or alternative dispute resolution process, Indemnitee
shall, if a claim thereof is to be made against the Corporation hereunder,
notify the Corporation of the commencement thereof.  The failure to promptly
notify the Corporation of the commencement of the action, suit, proceeding or
alternative dispute resolution process, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such matter as a result of such failure.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit, proceeding or alternative dispute
resolution process, as provided in this Agreement, the Corporation, if
appropriate, shall be entitled to assume the defense of such action, suit,
proceeding or alternative dispute resolution process, with counsel reasonably
acceptable to Indemnitee, upon the delivery to Indemnitee of written notice of
its election to do so.  After delivery of such notice, approval of such counsel
by Indemnitee and the retention of such counsel by the Corporation, the
Corporation will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same action,
suit, proceeding or alternative dispute, provided that (1) Indemnitee shall have
the right to employ Indemnitee’s own counsel in such action, suit, proceeding or
alternative dispute resolution process at Indemnitee’s expense and (2) if (i)
the employment of counsel by Indemnitee has been previously authorized in
writing by the Corporation, (ii) counsel to the Corporation or Indemnitee shall
have reasonably concluded that there may be a conflict of interest or position,
or reasonably believes that a conflict is likely to arise, on any significant
issue between the Corporation and Indemnitee in the conduct of any such defense,
(iii) after a Change in Control, the employment of separate counsel by
Indemnitee has been determined appropriate by special independent counsel chosen
pursuant to Section 3(b), or (iv) the Corporation shall not, in fact, have
employed counsel to assume such defense, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement.  The Corporation shall not be
entitled, without the consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Corporation or as to which counsel for the
Corporation or Indemnitee shall have reasonably made the conclusion provided for
in clause (ii) above.


(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit, proceeding or alternative dispute
process at a time when Indemnitee is not a party in the action, suit, proceeding
or alternative dispute, the Corporation shall indemnify Indemnitee against all
expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith.


(e) Indemnitee agrees that Indemnitee will reimburse the Corporation for all
advances of expenses received by Indemnitee pursuant to Section 4(a) or 4(d) of
this Agreement in the event and only to the extent that it shall be ultimately
determined by a final judicial decision (from which there is no right of appeal)
that Indemnitee is not entitled, under the provisions of the Delaware Law, the
Certificate of Incorporation of the Corporation, this Agreement or otherwise, to
be indemnified by the Corporation for such expenses.  The Corporation shall be
entitled to offset any amounts owed by Indemnitee to the Corporation under this
Section 4(e) against any amounts owed by the Corporation to Indemnitee for any
reason.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5. Procedure for Indemnification


(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.


(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period.  It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense by clear and
convincing evidence shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Section 1 hereof, nor the fact that there has been an
actual determination by the Corporation (including its Board of Directors or one
of its committees, its independent legal counsel, and its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has or has not met the
applicable standard of conduct.  The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such proceeding or otherwise
shall also be indemnified by the Corporation.


(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.


Section 6. Insurance and Subrogation.


(a) The Corporation may, but shall not be required to, purchase and maintain
insurance on behalf of Indemnitee who is or was or has agreed to serve at the
request of the Corporation as a director or officer of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf in any such capacity, or
arising out of Indemnitee’s status as such, whether or not the Corporation would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. If the Corporation has such insurance in effect at
the time the Corporation receives from Indemnitee any notice of the commencement
of a proceeding, the Corporation shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the policy.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance
policy.  Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Corporation to bring suit to enforce such rights in
accordance with the terms of such insurance policy. The Corporation shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.


(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


Section 7. Establishment of Trust.  In the event of a Change in Control, the
Corporation shall, upon written request by the Indemnitee, create a trust (the
“Trust”) for the benefit of the Indemnitee, and from time to time upon written
request of the Indemnitee shall fund such Trust, to the extent permitted by law,
in an amount sufficient to satisfy any and all expenses reasonably anticipated
at the time of each such request to be incurred in connection with
investigating, preparing for and defending any matter for which indemnification
may be available under this Agreement from time to time actually paid or
claimed, reasonably anticipated or proposed to be paid.  The amount or amounts
to be deposited in the Trust pursuant to the foregoing funding obligation shall
be determined by the Reviewing Party, in any case in which the special
independent counsel referred to in Section 3(b) is involved.  The terms of the
Trust shall provide that (i) the Trust shall not be revoked or the principal
thereof invaded, without the written consent of the Indemnitee, (ii) the trustee
of the Trust (the “Trustee”) shall advance, within ten business days of a
request by the Indemnitee, any and all expenses to the Indemnitee, to the extent
permitted by law (and the Indemnitee hereby agrees to reimburse the Trust under
the circumstances under which the Indemnitee would be required to reimburse the
Corporation pursuant to the undertaking required by Section 4(a) of this
Agreement), (iii) the Trust shall continue to be funded by the Corporation in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Corporation upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement.  The Trustee shall be a bank or trust company or other
individual or entity chosen by the Indemnitee and acceptable to and approved of
by the Corporation.  Nothing in this Section 7 shall relieve the Corporation of
any of its obligations under this Agreement.  All income earned on the assets
held in the Trust shall be reported as income by the Corporation for federal,
state, local and foreign tax purposes.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 8. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.


(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.


(c)  The term “Change in Control” means the first of the following to occur
after the date of this Agreement:
 
(1)  Acquisition of Controlling Interest
Any Person becomes the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Corporation representing 25% or more of the combined voting
power of the Corporation’s then outstanding securities. In applying the
preceding sentence, securities acquired directly from the Corporation or its
affiliates with the Corporation’s approval by or for the person shall not be
taken into account.
 
(2)  Change in Board Control
During the term of this Agreement, individuals who constituted the Board of
Directors of the Corporation as of the date of this Agreement (or their approved
replacements, as defined in the next sentence) cease for any reason to
constitute a majority of the Board. A new director shall be considered an
"approved replacement" director if his or her election (or nomination for
election) was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or were
themselves approved replacement directors; provided that any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (as the term is used in Rule 14a-11 of Regulation 14A issued
under the Securities Exchange Act of 1934, as amended) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board shall not be considered an “approved replacement”.
 
(3)  Merger Approved
The stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation unless: (a) the voting securities of the
Corporation outstanding immediately before the merger or consolidation would
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 75% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation; and (b) no
person acquires more than 25% of the combined voting power of the Corporation’s
then outstanding securities.
 
 
8

--------------------------------------------------------------------------------

 
 
(4)  Sale of Assets
The stockholders of the Corporation approve an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.
 
(5)  Liquidation or Dissolution
A complete liquidation or dissolution of the Corporation.
 
(d) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 
(e) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board, which
approval shall not be unreasonably withheld), actually and reasonably incurred
by Indemnitee in connection with either the investigation, defense or appeal of
a proceeding or establishing or enforcing a right to indemnification under this
Agreement, Section 145 of the DGCL or otherwise.


(f) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Corporation,
as well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan).


(g) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.


(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.


Section 9. Limitation on Indemnification.  Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit, proceeding or alternative dispute
resolution process (or part thereof) initiated by Indemnitee, except with
respect to an action, suit, proceeding or alternative dispute resolution process
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 9(b) of this Agreement), unless such
action, suit, proceeding or alternative dispute resolution process (or part
thereof) was authorized or consented to by the Board of Directors of the
Corporation.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit, proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 9(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.


(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute whether or not such violation was
willful or inadvertent.


(d) Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.


Section 10.  Certain Settlement Provisions.  The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit, proceeding or alternative dispute resolution
process without the Corporation’s prior written consent, which shall not be
unreasonably withheld.  The Corporation shall not settle any action, suit,
proceeding or alternative dispute resolution process in any manner that would
impose any fine or other obligation on Indemnitee without Indemnitee’s prior
written consent, which shall not be unreasonably withheld.


Section 11. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit, proceeding or alternative dispute
resolution process, whether civil, criminal, administrative or investigative,
including an action by or in the right of the Corporation, to the full extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated and to the full extent permitted by applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 12. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit, proceeding or
alternative dispute resolution process, whether civil, criminal, administrative
or investigative, in an amount that is just and equitable in the circumstances,
taking into account, among other things, contributions by other directors and
officers of the Corporation or others pursuant to indemnification agreements or
otherwise; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to (i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 1 hereof, or (ii) any limitation on indemnification set forth in Section
6(c), 9 or 10 hereof.


Section 13. Form and Delivery of Communications.  Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):


If to the Corporation:


Versar, Inc.
6850 Versar Center
Springfield, VA 22150
Attn:  James C. Dobbs, Senior Vice President and General Counsel
Facsimile:  (703) 642-6850



If to Indemnitee:  [to come]


Section 14. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.


Section 15. Nonexclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Certificate of Incorporation or Bylaws, in any court in which a
proceeding is brought, the vote of the Corporation’s stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an officer,
director, employee or agent of the Corporation and shall inure to the benefit of
the heirs, executors and administrators of Indemnitee.  However, no amendment or
alteration of the Corporation’s Certificate of Incorporation or Bylaws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement
 
 
11

--------------------------------------------------------------------------------

 
 
Section 16. Enforcement.  The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.


Section 17. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.


Section 18. Entire Agreement.  This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.


Section 19. Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


Section 20. Successor and Assigns.  All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


Section 21. Service of Process and Venue.  For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and Virginia, and waives and agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.


Section 22. Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.


Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 25.  Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.





  VERSAR, INC.            
By
 
   
Name:
     
Title:
                      INDEMNITEE:            
By
 
   
Name:
   

 
 
 
13